Title: To George Washington from Jonathan Trumbull, Jr., 31 October 1793
From: Trumbull, Jonathan Jr.
To: Washington, George


          
            Dear sir
            Lebanon [Conn.] 31st Octo. 1793
          
          By some unaccountable delay, the Letter with which you have favored me, of the 13th
            inst. did not reach me ’till the 30th.
          While writing mine of the 2d of this month, the doubt which you have been pleased to
            mention, respecting the Law of Congress, fixg the seat of Government, occurred to me;
            but turng to the Law, I found the 5th sec: mentions—“That prior &ca all offices attached to the Seat of Government shall be removed to
            Phila. &ca at which place, the session of Congress next
              ensuing shall be held.” the 6th Sec: mentions “That in the Year
              1800—the Seat of Government shall be transferred &ca and all offices &ca shall be also removed” &ca but not a word of the
            Legislature—by which it would seem, it is left to its own
            adjournments, and the discretion of the President on extra
              Occasions.
          Indeed I conceived that the Constitution in granting this discretion, must have contemplated place, as well as time of meeting—because the necessity for its exercise, might be
            grounded equally in one as the other—Witness the existing instance—the first that has
              occurred.
          Moreover the Constitution must be paramount to the Law in such Cases: otherwise the
            power granted may be so controuled as not to be sufficient to surmount the necessity of
            the occasion—the like necessity may also exist under
            other circumstances—such as, the total destruction of the City by fire, or other means,
            its being in complete possession of an Enemy—& other insurmountable calamities which
            might occur—In all which cases, if the Law fixing the Seat of Govermment must rise
            superior to the Constitution, the discretionary Power of the President, calculated to
            afford a remedy under such exigencies, must be futile, & prove totally inadequate to
            the purposes for which it was intended.
          I also considered that should doubts arise, they would be easily obviated by
            reflecting, that this exercise of discretion could not be dangerous; because it would be
            in the power of Congress, as soon as met, to remedy the Evil, should they apprehend any,
            by an immediate adjournment to where-ever they might judge proper—besides it is
            calculated to remedy an existing inconvenience & danger to themselves, which in its
            nature, is only temporary, & is hoped to prove of but short continuance.
          As to the Place of meeting, I am very sensible it will be an object of delicacy to
            decide—When I took the liberty to suggest the hints I gave to you, this difficulty
            presented itself; and I was then almost tempted to add a word on that head, but was
            repressed by the fear of assuming too much—I therefore now mention—what I before
            thought—that in casting about, it is probable the Towns of Baltimore & New York will
            present themselves to your Mind as the most convenient places. to the latter I am
            sensible Objections will be started by some; notwithstandg its superiour advantages
            perhaps for the present temporary Occasion—to obviate therefore these objections to New
            York, should they appear with weight—and to save any uneasiness in the minds of our
            southern Brethren from that Quarter, I have thought for myself, (& in this I have
            been joined by others)—that I should perfectly acquiesce in Baltimore—I should mention
            the expedient of convening Congress somewhere in the vicinity of Philadelphia, and leave the final decision of Place to their
            determination; but that I fear, such Event may occasion disputes & delay—not to say
            heats perhaps—which might prove much more detrimental to our general Interests, than
            your fixing at once a place by your own Judgment & discretion—I most sincerely hope,
            that, whatever place is appointed, the melancholly occasion of leaving Philadelphia may
            speedily be removed—and that Congress may soon be able to return to that City again.
            With real regard & respect, I am, most most affectionately, Dear sir Your Obedient
            & obliged humble servant
          
            J. Trumbull
          
          
            P.S: Before closing this Letter, we are gratified with much more favorable Accounts
              from Phila. than for some time past—I really hope they may prove true—and that
              circumstances in that distressed City may continue to meliorate, so that you may have
              complete relief from your present dilemma on that Score. Yours as above–
          
        